DETAILED ACTION
This action is in response to amendments filed February 7th, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Status of claims
Claims 1, 4-9 are pending. Examiner notes the cancellation of claims 2-3 and the addition of newly added claims 8-9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (KR-20110015816) in view of Pazdirek et al. (US 5,609,433; hereinafter Pazdirek).
Regarding claim 1, Kwon (Fig. 1-6, with focus on the embodiment of the ball joint in Fig. 2 and the limiting member seen in Fig. 5) discloses a ball joint, comprising:
	a ball stud (160) which includes a ball section (200);
	a resin housing (120; see lines 68-74 on page 2 of the translated description) which rotatably supports the ball section of the ball stud (as seen in the figures);
	a resin ball seat (210; lines 167-170 on page 5 of the translated description state that portion 440 of the ball seat is formed of a resin; i.e. a resin ball seat) which is provided to be disposed between the housing and the ball section (as seen in the figures) and includes an accommodation section for the ball section (the interior recess of the ball seat which receives the ball section); and
	a limiting member (140, see limiting member 500 in Fig. 5) configured to limit molding shrinkage of the housing (lines 173-175 on page 5 of the translated description states that resin of the housing flows through holes 510 during molding; as such, this will secure the limiting member in place within the housing, i.e. limiting the molding shrinkage of the housing) and embedded in the housing at an interval with respect to an equatorial section of the ball section such that the limiting member is positioned to surround at least the equatorial section of the ball section (as seen in Fig. 2), wherein
	the limiting member is provided to surround the ball seat (as seen in Fig. 2),
	the ball seat covers more than half an outer surface of the ball section (as seen in Fig. 2) including at least a region from a bottom tip of the ball section to the equatorial section (as seen in Fig. 2),
	a flange section (see Annotated Fig. 1 below) is formed in a region including an opening peripheral section of the ball seat (flange section is formed at an upper location of the ball seat where an opening is located to receive the ball stud) such that the flange section protrudes outward in a radial direction of the ball section (it can be seen that the flanges of the flange section protrude radially outward), and
	the limiting member is provided to support an outer peripheral surface of the flange section (see outer peripheral surface in Annotated Fig. 2 below; the limiting member supports the outer peripheral surface of the flange section by securing the housing material between the outer peripheral surface of the flange section and the limiting member, since the housing material fills through the through holes of the limiting member), the outer peripheral surface facing outward in the radial direction (as seen in the figures).

    PNG
    media_image1.png
    357
    587
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    363
    430
    media_image2.png
    Greyscale

Annotated Figure 2
Kwon does not explicitly disclose wherein the ball stud is metal.
	Pazdirek (Fig. 1-8) teaches of a similar ball joint having a ball stud (18) that is made of metal (Col. 4 lines 30-32 state the ball stud is made of 4140 steel).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kwon with the teachings of Pazdirek, to have the ball stud be made of metal in the form of 4140 steel, as such is a well-known material used to form ball studs, and in order to take advantage of material properties of 4140 steel.
Regarding claim 4, the combination of Kwon and Pazdirek further teaches wherein a cutout section is provided in the outer peripheral surface of the flange section of the ball seat (see Annotated Fig. 3 below).

    PNG
    media_image3.png
    381
    430
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 5, the combination of Kwon and Pazdirek further teaches wherein the limiting member is formed in a substantially cylindrical shape (as seen in the figures), and
a plurality of through holes (510) are provided in a circumferential side wall of the limiting member (as seen in Fig. 5).
Regarding claim 6, the combination of Kwon and Pazdirek further teaches of a stabilizer link, comprising: 
a rod-shaped support bar (100); and
the ball joint according to claim 1 provided at least one end in a longitudinal direction of the support bar (see Annotated Fig. 4 below).

    PNG
    media_image4.png
    333
    353
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 7, the combination of Kwon and Pazdirek teaches of a stabilizer assembly, comprising:
a stabilizer (lines 75-84 on pages 2-3 of the translated description state the ball joint is part of a control arm of a suspension system, which is joined with a stabilizer, as stated in lines 18-37 on page 1 of the translated description); and
the stabilizer link according to claim 6 joined to the stabilizer (as set forth above).
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Pazdirek as applied to claim 1 above, and in further view of Gercke (US 2009/0080967).
Regarding claim 8, Kwon nor Pazdirek tech wherein the limiting member has opposing first and second circumferential ends, wherein a gap is defined between the first and second circumferential ends with respect to a plan view of the limiting member.
	Gercke (Fig. 1-13) teaches of a similar ball joint comprising a limiting member (9; see 9a in Fig. 2-3, 6-7) that is entirely embedded within a socket (4), wherein the limiting member has opposing first and second circumferential ends with a gap defined between (as seen in Fig. 3, 6-7), and the limiting member ensures it is possible to absorb axial and/or radial forces that occur during operation (see paragraph [0039]).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kwon with the teachings of Gercke, to have a limiting member with opposing first and second circumferential ends wherein a gap is defined therebetween, in order to absorb axial and/or radial forces that occur during operation of the ball joint.
Regarding claim 9, Kwon nor Pazdirek teach wherein the limiting member is embedded entirely within the housing
	Gercke (Fig. 1-13) teaches of a similar ball joint comprising a limiting member (9; see 9a in Fig. 2-3, 6-7) that is entirely embedded within the material of a socket (4; see Fig. 2), so that the limiting member is unable to come into contact with components of the ball joint (i.e. head of the trunnion 3, see [0008]) and so that the limiting member is intensively embedded and retained within the socket (see [0042]).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kwon with the teachings of Gercke, to have the limiting member be entirely embedded within the housing, in order to ensure that the reinforcement is unable to come into components of the ball joint and so that the limiting member is retained within the housing.
Response to Arguments
The amendments to the claims filed February 7th, 2022 have been received and overcome the previous grounds of rejection under 35 U.S.C. 112(b). Additionally, the previous objections to the drawings are overcome. Further, Applicant’s amendments to the title have been entered.
Applicants amendments to the claims overcome the previous rejection under 35 U.S.C. 102(a)(1), however, upon further search and consideration, a new grounds of rejection has been issued under 35 U.S.C. 103. See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678